                    IN THE UNITED STATES DISTRICT COURT
                 FOR THE EASTERN DISTRICT OF PENNSYLVANIA

 WESTERN SURETY COMPANY                     : CIVIL ACTION
                                            :
                    v.                      : NO. 20-6397
                                            :
 DAVID M. CUTLER                            :

                                         ORDER
       AND NOW, this 30th day of June 2021, upon considering the third-party Defendants’

Motions to dismiss (ECF Doc. Nos. 23, 26), Defendant’s Opposition (ECF Doc. Nos. 29, 30), and

for reasons in the accompanying Memorandum, it is ORDERED the third-party Defendants’

Motions (ECF Doc. Nos. 23, 26) are GRANTED and we dismiss the Third-Party Complaint (ECF

Doc. No. 14).




                                                  KEARNEY, J.
